Citation Nr: 1547330	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-15 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968.  He died in October 2010, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  The Virtual VA electronic claims file contains documents pertinent to this appeal.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during active duty service in Vietnam.

2.  The immediate cause of the Veteran's death was acute myocardial infarction with an underlying cause of atherosclerotic heart disease.  

3.  Ischemic heart disease (including myocardial infarction and atherosclerotic heart disease) is a disease associated with herbicide exposure.

4.  Exposure to herbicides in service caused or contributed substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2015).  In the present case, the Board is granting service connection for the cause of the Veteran's death.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Ischemic heart disease is a disease subject to presumptive service connection based on in-service herbicide exposure and by regulation, ischemic heart disease includes atherosclerotic cardiovascular disease. See 38 C.F.R. § 3.309(e) (2015).

Service Connection for the Cause of the Veteran's Death

The Veteran died in October 2010; the immediate cause of death listed on the death certificate is acute myocardial infarction with the underlying cause listed as atherosclerotic heart disease.  The appellant contends that the Veteran was exposed to herbicides during service while serving aboard the USS Newport News, and as a result, he developed ischemic heart disease which led to his demise.  According to her October 2013 statement, she asserted that the Veteran was in the land waters of Vietnam.

"Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam). 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 2, § C.3.m. 

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.

The USS Newport News is included on the list of ships which temporarily operated in Vietnam inland waters on Song Huong Estuary during February 1968 and on Mekong River Delta in vicinity of Vinh Binh Province during December 1968.  VA has confirmed that the Veteran was stationed on the USS Newport News CA-148 and that this vessel was located in the official waters of the Republic of Vietnam for various periods between October 1967 and April 1968.  The service personnel records show that the Veteran served above the USS Newport News from August 1964 to April 1968 and therefore served on the ship during the time it temporarily operated in the Vietnam inland waters on Song Huong Estuary during February 1968.  

For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during service while stationed on the USS Newport News.  See 38 C.F.R. §§ 3.307, 3.309.  Evidence indicates that the Veteran was exposed to herbicides during active service and that he later developed ischemic heart disease (atherosclerotic heart disease and myocardial infarction), which is on the list of presumptively service-connected diseases.  Therefore, as the Veteran's ischemic heart disease is presumptively due to exposure to herbicides during his service in Vietnam and was the cause of the Veteran's death service connection for the cause of the Veteran's death is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because service connection is granted on a presumptive basis, no further discussion is required with respect to alternative theories of entitlement to service connection


ORDER

Service connection for cause of death is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


